Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 10/11/2021. Claims 1, 8, and 16 have been amended. Claims 1-20 are currently pending and have been addressed below.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Newly amended claims 1, 8 and 16 are identified as containing new matter. The limitation in claims 1, 8 and 16 recite: “automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached” is not supported by the specification originally filed. Applicant’s specification does not include “automatically” computing a confidence level. Further, Applicant’s specification does not include: “receiving additional interaction information to increase the confidence level until a threshold confidence level is reached”. Applications specification para 0058 recites: “The higher the confidence level the more accurate the application may be in selecting a any representative may resolve the issue. This is not the same as “receiving additional interaction information to increase the confidence level until a threshold confidence level is reached”.	New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F .2d 967, 169 USPQ 795 (CCPA 1971). Therefore, claims 1-20 are rejected under 35 U.S.C 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-7 are directed to a system (i.e. a machine). Claims 8- 15 are directed to a method (i.e. a process). Claims 16-20 are directed to a non-transitory computer-readable media (i.e. an article of manufacture). Thus, each of these claims 
Step 2A: Prong One: Abstract Ideas 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: perform the following steps for matching a customer with a representative for providing support to the customer, comprising: receiving customer information; receiving issue-related information on an issue; receiving a help button selection from the customer, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer; recording interaction information regarding customer interaction after receiving the help button selection; dynamically updating a customer profile based on the interaction information regarding customer interaction; storing the customer information, the issue-related information, and the interaction information related to the customer interaction; predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached; determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, the customer profile, and the interaction information related to the customer interaction and the associated presented help options; 2U.S. Patent Application Serial No. 15/861,082 Response Dated October 11, 2021Responsive to Office Action Dated July 2, 2021 calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties, and the computed confidence level; identifying one or more representatives having a ranking above a predetermined threshold based on the confidence level, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; presenting to the customer an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; in response to the presented option, receiving a customer input from the customer whether to engage with the highly-ranked representative or the first-available representative; and automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the customer input.	Claim 8 recites: matching a customer with a representative for providing support to the customer, the method comprising: receiving issue-related information on an issue; receiving customer information; creating a customer profile based at least in part on the customer information; updating the customer profile with the issue-related information; receiving a help button selection from the customer, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer; recording interaction information regarding customer interaction after receiving the help button selection; dynamically updating a customer profile based on the interaction information regarding customer interaction; predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached; determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, the customer profile, and the interaction information related to the customer interaction and the associated presented help options; calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties, and the computed confidence level; identifying one or more representatives having a ranking above a predetermined threshold based on the confidence level, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; presenting to the customer an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; 5U.S. Patent Application Serial No. 15/861,082 Response Dated October 11, 2021 Responsive to Office Action Dated July 2, 2021 in response to the presented option, receiving a customer input from the customer whether to engage with the highly-ranked representative or the first-available representative; and automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the customer input.	Claim 16 recites: perform a method for matching a customer to a representative for providing support to the customer, comprising: receiving issue-related information on an issue; receiving customer information; creating a customer profile based at least in part on the customer information; updating the customer profile with the issue-related information; updating the customer profile with information related to other customers with similar information, receiving a help button selection from the customer, the help predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached; determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, the customer profile, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options; calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties, an overall average time to resolve the similar technical difficulties, and the computed confidence level; 7U.S. Patent Application Serial No. 15/861,082Response Dated October 11, 2021 Responsive to Office Action Dated July 2, 2021 identifying one or more representatives having a ranking above a predetermined threshold based on the confidence level, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives; presenting to the customer an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; in response to the presented option, receiving a customer input from the customer whether to engage with the highly-ranked representative or the first-available representative; and automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the customer input.	The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims discuss methods for matching a customer to a representative for providing support to the customer, which is a certain business relation).	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two:	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of matching a customer with a representative. In particular, the claims only recite the additional elements – a processor, a non-transitory computer readable media, a storage device and a graphical user interface. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) a processor, a non-transitory computer readable media and a graphical user interface merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations add insignificant extra-solution activity to the abstract idea (such as recitation of receiving customer information and receiving issue-related information, which amounts to mere data gathering, see MPEP 2106.05(g)). The limitations generally link the abstract idea to a particular technological environment or field of use (such as recitation of computing, see MPEP 2106.05(h)).	Dependent claims 2-7, 9-15 and 17-20 add additional limitations, for example: wherein the issue-related information is received from the customer; further selecting the representative based at least in part on a length of time taken to resolve a similar technical difficulty; further selecting the selected representative based at least in part on a customer satisfaction score; further selecting the selected representative based at least in part on a tier designation of the one or more representatives; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 and 16.
Step 2B: 	With respect to the computer components – a processor, a non-transitory computer readable media and a graphical user interface, these limitations are described in Applicant’s own specification as Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).	With respect to the user interface, representative claims merely invokes computers using a graphical user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Further, accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Furthermore, dependent claims 2-7, 9-15 and 17-20 have been fully analyzed to determine : wherein the issue-related information is received from the customer; further selecting the representative based at least in part on a length of time taken to resolve a similar technical difficulty; further selecting the selected representative based at least in part on a customer satisfaction score; further selecting the selected representative based at least in part on a tier designation of the one or more representatives. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over WOLF (US 2017/0346948 A1), hereinafter “Wolf”, Kaufman et al. (US 2009/0122972 A1), hereinafter “Kaufman”, Hawes et al. (US 2014/0052645 A1), hereinafter “Hawes”, Cunningham et al. (US 2011/0270770 A1), hereinafter “Cunningham”, and Hide KWIC Preview “Cloud, mobile & social and the customer experience”, Tehrani, Rich. Customer 32.8: 4(1). Technology Marketing Corporation. (Oct 2014), hereinafter “Tehrani”.

	Regarding Claim 1, Wolf teaches A system comprising at least one processor and at least one non-transitory computer-readable media, the at least one non-transitory computer-readable media storing computer-executable instructions which, when executed by the at least one processor, perform the following steps for matching a customer with a representative for providing support to the customer, comprising: (Wolf, Abstract, discloses Methods and systems route requests for service in a call center. A non-transitory computer-readable medium store data representative of a queue of customers waiting to be serviced. A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data 
receiving customer information via a graphical user interface; receiving issue-related information via the graphical user interface; (Wolf, Abstract, discloses A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data communication channel. The data input indicates the customer’s cause for the request. Wolf, para 0023, discloses the customer may initiate the request for service from any one of the following : a website or application , a voice interactive device or program such as Amazon Alexa , Google Home , and Siri , and a voice interactive program in an automobile such as OnStar , among many other possibilities)
storing on a storage device the customer information, the issue-related information, and the interaction information related to [[a]] the customer interaction with the graphical user interface (Wolf, para 0028, discloses data storage. Wolf, para 0029, discloses in one example, the database may be a customer database, including a plurality of customer profiles, where each profile may be identified by a unique customer identifier. In one example, the customer identifier may be a phone number associated with the customer. The customer profile may include authentication information to verify identity of the customer , including , but not limited to , phone number , address , mother ' s maiden name , favorite place , social security number , account number , password , passcode , PIN number , and biometrics such as voice print , among other possibilities . In some cases, each customer profile may track the history of interactions that the system had with the customer, for example, the customer ‘s previous requests for service and agents whom the customer previously spoke to.)
automatically selecting, for assignment to the user, a selected representative from the one or more representatives, based on the customer input (Wolf, Abstract, discloses an agent is identified from a plurality of agents suitable to address the customer’s cause for the request. Wolf, para 0057, discloses The processor 170 may ascertain the customer's cause for the request based on the customer's input on the web page. The processor 110 may determine an agent suitable to address the customer's receiving a help button selection from the customer in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer through the graphical user interface; recording interaction information regarding customer interaction with the graphical user interface after receiving the help button selection” and “determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options.”	Hawes, which like Wolf, also teaches providing customer support to users. Hawes teaches receiving a help button selection from the customer in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer through the graphical user interface; recording interaction information regarding customer interaction with the graphical user interface after receiving the help button selection (Hawes, Abstract; para 0009. Hawes, para 0002, discloses the invention relates to technical support and providing support and services to customers. Hawes Figures 6, 8, 9 and 11. Hawes, Figure 5, element 510, discloses a help button in a graphical user interface; discloses a list of help options to customer (iTunes Help, iTunes Tutorials, Keyboard Shortcuts, iPod User Guide, iPhone User Guide, etc. Hawes, para 0062, discloses recording the information; para 0090, discloses save the record for future use.)
determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties and an overall average time to resolve the similar technical difficulties…; identifying one or more representatives having a ranking above a predetermined threshold …, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives.”	Kaufman, which like Wolf and Hawes, also teaches providing customer support to users. Kaufman teaches it is known in the art to use metrics to rank agents for customer support (Kaufman, Abstract, discloses In some embodiments, calls, contacts, and other work units may be routed to individual customer service agents via a centralized queue based on a variety of factors. Kaufman, Figures 8 and 9, discloses average time spend handling calls and skill for the call. Kaufman, para 0068-0069, discloses an agent may be chosen from a qualification queue to handle a particular call. The system may dynamically select or identify a particular qualified agent according to a selection metric. A particular agent may be selected, at least in part, from the “qualified' queue to answer a given call based on information related to that specific call. Such as the caller's identity and/or previous history with the system. As another example, an agent may also be selected based, at least in part, upon the capabilities 
Since Wolf, Hawes and Kaufman teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Hawes to include metrics to rank agents for customer support including where the agents resolve similar issues and overall average time as taught by Kaufman with the motivation for the incoming call to be assigned to top-ranked or optimal agents (Kaufman, para 0072). 	Yet, Wolf does not appear to explicitly teach “predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached ... and the computed confidence level … based on the confidence level”.
Cunningham teaches predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached ... and the computed confidence level … based on the confidence level (Cunningham, Para 0016, discloses analyzing an unresolved problem by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved problems in customer service. Abstract, The likelihood of a problem report being escalated to a critical status in a customer service environment is predicted by receiving historical Problem Management Records for which associated problems have been resolved and final criticality statuses have been determined, analyzing the historical Problem Management Records using at least one trainable data mining process to produce a prediction output for each historical Problem Management Record, validating the prediction output against the final criticality statuses, training the data mining process according to the validation, and, subsequently, analyzing an unresolved Problem Management 
Since Wolf and Kaufman teach providing customer support to users, and Kaufman teaches selecting an agent based on skill of agent, history, and information related to specific call, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Kaufman to include predicting an issue, confidence level and receiving additional interaction information to increase the confidence level until a threshold confidence level is reached as taught by Cunningham with the motivation to successfully predict issues of customers based on historical indicators (Cunningham, para 0031).	While Wolf does teach customers waiting to speak to agents and priority queues for customers waiting (Wolf, para 0030), and Wolf further teaches once the customer is placed in a call queue, a tool may send an instruction to the mobile device to open a web page in the browser; The customer may respond to questions on the web page while waiting in the call queue (Wolf, para 0042), Wolf does not appear to explicitly teach “presenting to the customer an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; in response to the presented option, receiving a customer input from the customer whether to engage with the highly-ranked representative or the first-available representative”.
Tehrani, which like Wolf, Hawes and Kaufman, also talks about providing customer support to users. Tehrani teaches it is known in the art to present to the customer the agents profile and performance, including their service ratings and wait time and then choosing the agent best qualified to 

	Regarding Claim 2, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches The system of claim 1, and Wolf further teaches wherein the customer information, the issue-related information, and the information related to the customer interaction with the graphical user interface comprise a customer profile, wherein the customer profile further comprises information received from an online database, wherein the likely resolution to the … is further determined based on the customer profile (Wolf, para 0026, discloses In one example , the data communication channel may transmit data over the packet switched network , such as the Internet. Wolf, para 0029, discloses in one example, the database may be a customer database, including a plurality of customer profiles, where each profile may be identified by a unique customer identifier. Wolf, para 0062, discloses the agent may have a preview of the queue of customers. Before the agent is connected to an customer, the agent may view the customer’ s profile at the agent terminal 118 so as to be able to readily assist the customer once connected . While viewing the customer’s profile, the agent may view the customer’s cause for the request as indicated in the customer ‘s profile).
While Wolf does teach agents assisting customers issues and Wolf further teaches a website problem solver tool and dynamically generated audio instructions (solutions) to the customer  (Wolf, Figure 1, element 150, para 0008 and para 0036), Wolf does not appear to explicitly teach “technical difficulty”.
Hawes, which like Wolf, also teaches providing customer support to users. Hawes teaches it is known in the art to help a customer with a technical difficulty (Hawes, Figure 5; para 0002, discloses 
Regarding Claim 3, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the system of claim 1.  Yet, Wolf does not appear to explicitly teach “wherein the step of selecting a selected representative is based on the availability of the selected representative compared to the availability of other representatives that have a known success rate in resolving a similar ….”	In the same field of endeavor, Kaufman teaches it is known in the art to select a representative based on the availability of the selected representative compared to the availability of other representatives that have a known success rate in resolving a similar issue (Kaufman, Abstract, discloses calls, contacts, and other work units may be routed to individual customer service agents via a queue based on a variety of factors. Kaufman, para 0109, discloses Allocation tables may be used for at least these three purposes: (1) choosing a CSA and agent node when there are CSAS available from multiple agent nodes. (2) estimating agent node capacity, so that when there are queues at all agent nodes, these queues can be kept proportional to the agent node's capacity; and (3) allocating calls when real-time information (CSA availability) is not available. Kaufman, para 0110, discloses to choose a CSA according to (1), the call controller service may compile a list of CSAs that are available and eligible to take a given call. When there are multiple CSAs available, the call controller service may make the choice so as to minimize the difference between the actual (current or historical) and ideal allocation percentages. Kaufman, para 0112, discloses Allocation tables may apply to an individual queue (skill) or a set of queues (skills). Allocation tables may be applied over multiple queues because the system may have many fine-grained skills.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf invention to include selecting a representative is based on the availability of the representative compared to the availability of other representatives that  as taught by Kaufman with the motivation to route calls to an available CSA (Customer Service Agent) who repeatedly works on a particular, narrow problem type (Kaufman, para 0110 and para 0112).
While Wolf does teach agents assisting customers issues and Wolf further teaches a website problem solver tool and dynamically generated audio instructions (solutions) to the customer  (Wolf, Figure 1, element 150, para 0008 and para 0036), Wolf does not appear to explicitly teach “technical difficulty”.
Hawes, which like Wolf, also teaches providing customer support to users. Hawes teaches it is known in the art to help a customer with a technical difficulty (Hawes, Figure 5; para 0002, discloses technical support to customers). Since Wolf, Hawes, Kaufman and Tehrani all teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Hawes to include a help section for technical difficulties as taught by Hawes with the motivation provide real-time customer service solutions to users based on potential problem information from the user (Hawes, para 0009, Figure 5.).
Regarding Claim 4, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches The system of claim 1, and Wolf further teaches wherein the representative is a customer service representative (Wolf, Abstract, discloses route requests for service in a call center. A non-transitory computer-readable medium store data representative of a queue of customers waiting to be serviced. A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data communication channel. The data input indicates the customer’s cause for the request. An agent is identified from a plurality of agents suitable to address the customer’s cause for the request. The customer’s position is adjusted in the queue based on the identified agent. A routing instruction is determined about routing the request to the identified agent).

Regarding Claim 5, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the system of claim 1.  Yet, Wolf does not appear to explicitly teach “wherein the representative's success rate is based at least in part on a period of time since solving a similar problem to the problem of the customer.”	In the same field of endeavor, Kaufman teaches wherein the representative's success rate is based at least in part on a period of time since solving a similar problem to the problem of the customer (Kaufman, Figure 8, discloses average handle time: average time spent handling calls. Kaufman, para 0129, discloses it may be worthwhile to keep a CSA “in the groove' by having them concentrate in a limited number of skill areas, at least for a certain period of time, e.g., an hour, a day, a month, or for an indefinite period … assign CSAS each to a particular specialized queue or queues. Kaufman, Figures 5A-5C. Kaufman, para 0114, discloses history information for each relevant queue, as shown in FIG. 5A (where DAK, GFK, HTS, and PSC are agent node 204 codenames). It may then aggregate the history information across the queues, as shown in FIG. 5B and compare that to the ideal allocation information represented in the relevant allocation table, as shown in FIG.5C. The difference between actual and ideal allocations, as represented in the difference between FIGS. 5B and 5C, may form the basis for future routing selection. Kaufman, para 0110, discloses to choose a CSA according to (1), the call controller service may compile a list of CSAs that are available and eligible to take a given call. When there are multiple CSAs available, the call controller service may make the choice so as to minimize the difference between the actual (current or historical) and ideal allocation percentages.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf, Hawes and Tehrani invention to include wherein the representative's success rate is based at least in part on a period of time since solving a similar problem to the problem of the first user as taught by Kaufman with the motivation to route calls to an available CSA (Customer Service Agent) who repeatedly works on a particular, narrow problem type (Kaufman, para 0110 and para 0112).

Regarding Claim 6, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the system of claim 1.  Yet, Wolf does not appear to explicitly teach “wherein the representative's success rate is based on a weighting system that compares the representative to other representatives.”	In the same field of endeavor, Kaufman teaches wherein the representative's success rate is based on a weighting system that compares the representative to other representatives (Kaufman, Abstract. Kaufman, para 0090, discloses some embodiments of the system support skills-based routing (SBR) protocols. In general terms, SBR for incoming calls means the system may attempt to match up incoming calls with the best possible CSA. Match the skills/training required for an incoming call with a CSA having the required skills (as stored in a data store. Kaufman, para 0131, discloses the system may also be configured to provide for feedback regarding CSA performance (and, perhaps, caller performance) to be measured and utilized. The system may implement a review procedure, whereby a CSA (or a manager) may be able to review the actions of another CSA. So, for example, if a call is initially routed to a first CSA and the customer calls back later, the contact may be (intentionally or unintentionally) routed to a different, second CSA. The second CSA may, in the course of reviewing any records associated with the call, the ticket or case history, and the prior call, choose to flag the performance of the first CSA as satisfactory, unsatisfactory, exemplary, and so forth.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf invention to include wherein the representative's success rate is based on a weighting system that compares the representative to other representatives as taught by Kaufman with the motivation for a CSA (customer service agent) performance to be measured and utilized (Kaufman, para 0131).

Regarding Claim 7, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the system of claim 2, and Wolf further teaches further selecting the plurality of representatives based at least in part on the customer profile (Wolf, Abstract. Wolf, para 0057, discloses the processor may determine an agent suitable to address the customer's request by taking into consideration of the customer profile, the customer's cause for the request, the skill set and experience level of the agents.)

Regarding Claim 8, Wolf teaches A computerized method for matching a customer with a representative for providing support to the customer, the method comprising: (Wolf, Abstract, 
receiving issue-related information regarding use of a software application having a graphical user interface; receiving customer information; (Wolf, Abstract, discloses A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data communication channel. The data input indicates the customer’s cause for the request. Wolf, para 0023, discloses the customer 112 may initiate the request for service from any one of the following : a website or application , a voice interactive device or program such as Amazon Alexa , Google Home , and Siri , and a voice interactive program in an automobile such as OnStar , among many other possibilities)
creating a customer profile based at least in part on the customer information; (Wolf, para 0055, discloses If there is no existing customer profile associated with the customer, the processor 170 may create a profile for the customer and store it in the data storage 120);
updating the customer profile with the issue-related information; (Wolf, para 0058, discloses The processor 170 may update the customer's profile to include one or more of the following: the customer's cause for the request, the customer's input on the web page, and the agent whom the customer speaks to, among other possibilities.);
automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the customer input (Wolf, Abstract, discloses an agent is identified from a plurality of agents suitable to address the customer’s cause for the request. Wolf, para 0057, discloses The processor 170 may ascertain the customer's cause for the request based on the customer's receiving a help button selection from the customer in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer through the graphical user interface; recording interaction information regarding customer interaction with the graphical user interface after receiving the help button selection” and “determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options.”	Hawes, which like Wolf, also teaches providing customer support to users. Hawes teaches receiving a help button selection from the customer in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer through the graphical user interface; recording interaction information regarding customer interaction with the graphical user interface after receiving the help button selection (Hawes, Abstract; para 0009. Hawes, para 0002, discloses the invention relates to technical support and providing support and services to customers. Hawes Figures 6, 8, 9 and 11. Hawes, Figure 5, element 510, discloses a help button in a graphical user interface; discloses a list of help options to customer (iTunes Help, iTunes Tutorials, Keyboard Shortcuts, iPod User Guide, iPhone User Guide, etc. Hawes, para 0062, discloses recording the information; para 0090, discloses save the record for future use.)
determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options (Hawes, para 0055; Figure 9. Hawes, Figure 11, discloses solutions to a technical difficulty (hardware troubleshooting), based in part on customer information (Hawes, Figure 7, discloses customer information), the issue related information (Hawes, Figure 8, discloses issue-related information (product(s), case and repair lookup, etc)) and customer interaction with the graphical user interface (Hawes, Figure 8, element 820, user is selecting (interacting) with GUI as user is selecting MacBook Pro, Egon’s iPhone, etc.)).	Since both Wolf and Hawes teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Hawes to include a help section from a customer in a graphical user interface, record interaction information and determine likely solutions for technical difficulties as taught by Hawes with the motivation to provide real-time customer service solutions to users based on potential problem information from the user (Hawes, para 0009)  Yet, Wolf and Hawes do not appear to explicitly teach “calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties and an overall average time to resolve the similar technical difficulties; identifying one or more representatives having a ranking above a predetermined threshold, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives.”	Kaufman, which like Wolf and Hawes, also teaches providing customer support to users. Kaufman teaches it is known in the art to use metrics to rank agents for customer support (Kaufman, Abstract, discloses In some embodiments, calls, contacts, and other work units may be routed to individual customer service agents via a centralized queue based on a variety of factors. Kaufman, Figures 8 and 9, discloses average time spend handling calls and skill for the call. Kaufman, para 0068-0069, discloses an agent may be chosen from a qualification queue to handle a particular call. The system may dynamically select or identify a particular qualified agent according to a selection metric. A particular agent may be selected, at least in part, from the “qualified' queue to answer a given call based on information related to that specific call. Such as the caller's identity and/or previous history with the system. As another example, an agent may also be selected based, at least in part, upon the capabilities 
Since Wolf, Hawes and Kaufman teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Hawes to include metrics to rank agents for customer support including where the agents resolve similar issues and overall average time as taught by Kaufman with the motivation for the incoming call to be assigned to top-ranked or optimal agents (Kaufman, para 0072). 
Yet, Wolf does not appear to explicitly teach “predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached ... and the computed confidence level … based on the confidence level”.
Cunningham teaches predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached ... and the computed confidence level … based on the confidence level (Cunningham, Para 0016, discloses analyzing an unresolved problem by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved problems in customer service. Abstract, The likelihood of a problem report being escalated to a critical status in a customer service environment is predicted by receiving historical Problem Management Records for which associated problems have been resolved and final criticality statuses have been determined, analyzing the historical Problem Management Records using at least one trainable data mining process to produce a prediction output for each historical Problem Management Record, validating the prediction output against the final criticality statuses, training the data mining process according to the validation, and, subsequently, analyzing an unresolved Problem Management 
Since Wolf and Kaufman teach providing customer support to users, and Kaufman teaches selecting an agent based on skill of agent, history, and information related to specific call, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Kaufman to include predicting an issue, confidence level and receiving additional interaction information to increase the confidence level until a threshold confidence level is reached as taught by Cunningham with the motivation to successfully predict issues of customers based on historical indicators (Cunningham, para 0031).
While Wolf does teach customers waiting to speak to agents and priority queues for customers waiting (Wolf, para 0030), and Wolf further teaches once the customer is placed in a call queue, a tool may send an instruction to the mobile device to open a web page in the browser; The customer may respond to questions on the web page while waiting in the call queue (Wolf, para 0042), Wolf does not appear to explicitly teach “presenting to the customer an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; in response to the presented option, receiving a customer input from the customer whether to engage with the highly-ranked representative or the first-available representative”.
Tehrani, which like Wolf, Hawes and Kaufman, also talks about providing customer support to users. Tehrani teaches it is known in the art to present to the customer the agents profile and performance, including their service ratings and wait time and then choosing the agent best qualified to 

Regarding Claim 9, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8, and Wolf further teaches wherein the issue-related information is received from the customer (Wolf, Abstract, discloses A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data communication channel. The data input indicates the customer’s cause for the request.)

Regarding Claim 10, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8. Yet, Wolf does not appear to explicitly teach “further selecting the representative based at least in part on a length of time taken to resolve a similar difficulty.”	In the same field of endeavor, Kaufman teaches further selecting the representative based at least in part on a length of time taken to resolve the same or similar issues (Kaufman, para 0129, discloses it may be worthwhile to keep a CSA “in the groove' by having them concentrate in a limited number of skill areas, at least for a certain period of time, e.g., an hour, a day, a month, or for an indefinite period. … Assign CSAS each to a particular specialized queue or queues. Kaufman, Figures 5A-5C. Kaufman, para 0114, discloses history information for each relevant queue, as shown in FIG. 5A (where DAK, GFK, HTS, and PSC are agent node 204 codenames). It may then aggregate the history information across the queues, as shown in FIG. 5B and compare that to the ideal allocation information  selecting the representative based at least in part on a length of time taken to resolve the same or similar issues as taught by Kaufman with the motivation to route calls to an available CSA (Customer Service Agent) who repeatedly works on a particular, narrow problem type (Kaufman, para 0110 and para 0112).
While Wolf does teach agents assisting customers issues and Wolf further teaches a website problem solver tool and dynamically generated audio instructions (solutions) to the customer  (Wolf, Figure 1, element 150, para 0008 and para 0036), and Kaufman does teach resolving customer issues,  Wolf and Kaufman do not appear to explicitly teach “technical difficulty”.
While Wolf does teach agents assisting customers issues and Wolf further teaches a website problem solver tool and dynamically generated audio instructions (solutions) to the customer  (Wolf, Figure 1, element 150, para 0008 and para 0036), Wolf does not appear to explicitly teach “technical difficulty”.
Hawes, which like Wolf, also teaches providing customer support to users. Hawes teaches it is known in the art to help a customer with a technical difficulty (Hawes, Figure 5; para 0002, discloses technical support to customers). Since Wolf, Hawes, Kaufman and Tehrani all teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Hawes to include a help section for technical difficulties as taught by Hawes with the motivation provide real-time customer service solutions to users based on potential problem information from the user (Hawes, para 0009, Figure 5.).
Regarding Claim 12, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8. Yet, Wolf does not appear to explicitly teach ”	In the same field of endeavor, Kaufman teaches selecting the selected representative based at least in part on a tier designation of the one or more representatives (Kaufman, para 0072, discloses of course, the selection function (as well as the qualification function) may depend on any or all of the parameters discussed herein. CSAS 205, callers, and calls may also be ranked in a preferred selection order according to the selection or qualifications functions. Accordingly, the incoming call can be assigned to the top-ranked or optimal CSA for the incoming call.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf invention to include selecting the selected representative based at least in part on a tier designation of the one or more representatives as taught by Kaufman with the motivation for the incoming call to be assigned to the top-ranked or optimal CSA (Customer Service Agent) (Kaufman, para 0072).

Regarding Claim 13, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8, and Wolf further teaches wherein the likely issue is further determined from the customer interaction with a graphical user interface prior to the help button selection (Wolf, Abstract, discloses Data input is received from the customer via the data communication channel. The data input indicates the customer’s cause for the request. Wolf, para 0023, discloses the customer 112 may initiate the request for service from any one of the following: a website or application, a voice interactive device or program such as Amazon Alexa, Google Home, and Siri, and a voice interactive program in an automobile such as OnStar, among many other possibilities. Wolf, Figure 1, element 150, para 0008, discloses A further aspect of the present technology relates to the system leveraging machine learning based on the customer action to accurately predict a series of answers and solutions helping the customer to receive a solution as they wait for connection to a customer service agent. Further, Wolf, para 0036).

Regarding Claim 14, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8, and Wolf further teaches customer profile 
Yet, Wolf and Kaufman do not appear to explicitly teach wherein the customer profile is further based at least in part on “information gathered from other customers”.	In the same field of endeavor, Hawes teaches further based at least in part on “information gathered from other customers” (Hawes, para 0068. Hawes, para 0057, discloses feedback from responses to questions; common issues and solutions that are aggregated.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf and Kaufman invention to include information gathered from other customers as taught by Hawes with the motivation to have information aggregated to have common categories and topics to identify an issue or question (Hawes, para 0057).

Regarding Claim 15, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8, and Wolf further teaches wherein the customer profile is further based at least in part on information gathered from an online database (Wolf, para 0026, discloses In one example, the data communication channel may transmit data over the Internet. Wolf, para 0029, discloses in one example, the database may be a customer database, including a plurality of customer profiles, where each profile may be identified by a unique customer identifier. Wolf, para 0062, further discloses a customer's profile).

Regarding Claim 16, Wolf teaches One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for matching a customer to a representative for providing support to the customer, comprising: (Wolf, Abstract, discloses Methods and systems route requests for service in a call center. A non-transitory computer-readable medium store data representative of a queue of customers waiting to be serviced. A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data communication channel. The data input indicates the 
receiving issue-related information regarding use of a software application having a graphical user interface; receiving customer information; (Wolf, Abstract, discloses A processor queues a request for service initiated by a customer. Data output is sent to the customer to ascertain the customer’s cause for the request via a data communication channel. Data input is received from the customer via the data communication channel. The data input indicates the customer’s cause for the request. Wolf, para 0023, discloses the customer 112 may initiate the request for service from any one of the following : a website or application , a voice interactive device or program such as Amazon Alexa , Google Home , and Siri , and a voice interactive program in an automobile such as OnStar , among many other possibilities)
creating a customer profile based at least in part on the customer information; (Wolf, para 0055, discloses If there is no existing customer profile associated with the customer, the processor 170 may create a profile for the customer and store it in the data storage 120);
updating the customer profile with the issue-related information; (Wolf, para 0058, discloses The processor may update the customer's profile to include one or more of the following: the customer's cause for the request, the customer's input on the web page, and the agent whom the customer speaks to, among other possibilities.);
automatically selecting for assignment to the user, a selected representative from the one or more representatives, based on the customer input (Wolf, Abstract, discloses an agent is identified from a plurality of agents suitable to address the customer’s cause for the request. Wolf, para 0057, discloses The processor 170 may ascertain the customer's cause for the request based on the customer's input on the web page. The processor 110 may determine an agent suitable to address the customer's request by taking into consideration of the customer profile, the customer's cause for the request, the skill set and experience level of the agents. Further, Wolf, Figure 1, element 140, discloses an automated identification component. (Further, Examiner notes Kaufman, para 0023, also teaches automatically distributing calls or other types of contacts to customer service agents.);
receiving a help button selection from the customer in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer through the graphical user interface; recording interaction information regarding customer interaction with the graphical user interface after receiving the help button selection” and “determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options.”	Hawes, which like Wolf, also teaches providing customer support to users. Hawes teaches receiving a help button selection from the customer in the graphical user interface, the help button selection being responsive to the user encountering a technical difficulty; presenting a list of help options to the customer through the graphical user interface; recording interaction information regarding customer interaction with the graphical user interface after receiving the help button selection (Hawes, Abstract; para 0009. Hawes, para 0002, discloses the invention relates to technical support and providing support and services to customers. Hawes Figures 6, 8, 9 and 11. Hawes, Figure 5, element 510, discloses a help button in a graphical user interface; discloses a list of help options to customer (iTunes Help, iTunes Tutorials, Keyboard Shortcuts, iPod User Guide, iPhone User Guide, etc. Hawes, para 0062, discloses recording the information; para 0090, discloses save the record for future use.)
determining a likely resolution to the technical difficulty based at least in part on the customer information, the issue-related information, and the interaction information related to the customer interaction with the graphical user interface and the associated presented help options (Hawes, para 0055; Figure 9. Hawes, Figure 11, discloses solutions to a technical difficulty (hardware troubleshooting), based in part on customer information (Hawes, Figure 7, discloses customer information), the issue related information (Hawes, Figure 8, discloses issue-related information (product(s), case and repair lookup, etc.)) and customer interaction with the graphical user interface 
In the same field of endeavor, Hawes teaches further based at least in part on “information related to other customers with similar information” (Hawes, para 0068. Hawes, para 0057, discloses feedback from responses to questions; common issues and solutions that are aggregated.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf and Kaufman invention to include information gathered from other customers as taught by Hawes with the motivation to have information aggregated to have common categories and topics to identify an issue or question (Hawes, para 0057).	
	Yet, Wolf does not appear to explicitly teach “calculating a plurality of representative rankings based at least in part on a success rate of other representatives in resolving similar technical difficulties and an overall average time to resolve the similar technical difficulties; identifying one or more representatives having a ranking above a predetermined threshold, wherein such ranking above a predetermined threshold is indicative of a success rate of the one or more representatives.”	Kaufman, which like Wolf and Hawes, also teaches providing customer support to users. Kaufman teaches it is known in the art to use metrics to rank agents for customer support (Kaufman, Abstract, discloses In some embodiments, calls, contacts, and other work units may be routed to individual customer service agents via a centralized queue based on a variety of factors. Kaufman, Figures 8 and 9, discloses average time spend handling calls and skill for the call. Kaufman, para 0068-0069, discloses an agent may be chosen from a qualification queue to handle a particular call. The 
Since Wolf, Hawes and Kaufman teach providing customer support to users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Hawes to include metrics to rank agents for customer support including where the agents resolve similar issues and overall average time as taught by Kaufman with the motivation for the incoming call to be assigned to top-ranked or optimal agents (Kaufman, para 0072). 
Yet, Wolf does not appear to explicitly teach “predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached ... and the computed confidence level … based on the confidence level”.
Cunningham teaches predicting an issue based on the customer profile; automatically computing a confidence level that the predicted issue is the issue; receiving additional interaction information to increase the confidence level until a threshold confidence level is reached ... and the computed confidence level … based on the confidence level (Cunningham, Para 0016, discloses analyzing an unresolved problem by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved problems in customer service. Abstract, The likelihood of a problem report being escalated to a critical status in a customer service environment is predicted by receiving historical Problem Management Records for which associated problems have been resolved and final criticality 
Since Wolf and Kaufman teach providing customer support to users, and Kaufman teaches selecting an agent based on skill of agent, history, and information related to specific call, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wolf and Kaufman to include predicting an issue, confidence level and receiving additional interaction information to increase the confidence level until a threshold confidence level is reached as taught by Cunningham with the motivation to successfully predict issues of customers based on historical indicators (Cunningham, para 0031).
While Wolf does teach customers waiting to speak to agents and priority queues for customers waiting (Wolf, para 0030), Wolf does not appear to explicitly teach “presenting to the customer an option to select a highly-ranked representative having a ranking above the predetermined threshold or a first-available representative; in response to the presented option, receiving a customer input from the customer whether to engage with the highly-ranked representative or the first-available representative”.
Tehrani, which like Wolf, Hawes and Kaufman, also talks about providing customer support to users. Tehrani teaches it is known in the art to present to the customer the agents profile and 

 	Regarding Claim 17, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the non-transitory computer-readable media of claim 16, and Wolf further teaches wherein the customer information is demographic information related to the customer (Wolf, para 0029, discloses In one example, the database may be a customer database, including a plurality of customer profiles, where each profile may be identified by a unique customer identifier. In one example, the customer identifier may be a phone number associated with the customer. The customer profile may include authentication information to verify identity of the customer , including , but not limited to , phone number , address , mother ' s maiden name , favorite place , social security number , account number , password , pass code , PIN number , and biometrics such as voice print, among other possibilities . In some cases , each customer profile may track the history of interactions that the system 110 had with the customer , for example , the customer ' s previous requests for service and agents whom the customer previously spoke to . … Each customer profile may include transaction history, invoices, credits, rewards and payment information, among other information associated with the customer.)

Regarding Claim 18, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the non-transitory computer-readable media of claim 16, and Wolf further teaches wherein the likely issue is further determined from a recorded customer interaction with a graphical user interface prior to the help button selection (Wolf, Abstract, discloses Data input is received from the customer via the data communication channel. The data input indicates the customer’s 

Regarding Claim 19, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention teaches the non-transitory computer-readable media of claim 16, and Wolf further teaches wherein the customer profile is updated dynamically in real time (Wolf, para 0058, discloses the processor may update the customer's profile to include one or more of the following: the customer's cause for the request, the customer's input on the web page, and the agent whom the customer speaks to, among other possibilities.)

Regarding Claim 20, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the non-transitory computer-readable media of claim 16, and Wolf further teaches wherein the customer profile further comprises information gathered from an online database (Wolf, para 0026, discloses In one example , the data communication channel may transmit data over the packet switched network , such as the Internet. Wolf, para 0029, discloses in one example, the database may be a customer database, including a plurality of customer profiles, where each profile may be identified by a unique customer identifier. Wolf, para 0062, further discloses a customer's profile).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf, Hawes, Kaufman, Cunningham and Tehrani, and further in view of Gates et al. (US 2010/0332287 A1), hereinafter “Gates”. 

Regarding Claim 11, Wolf, now incorporating Hawes, Kaufman, Cunningham and Tehrani invention, teaches the computerized method of claim 8. Yet, Wolf, Hawes, Kaufman, Cunningham and Tehrani invention do not appear to explicitly teach “further selecting the selected representative based at least in part on a customer satisfaction score.”	In the same field of endeavor, Kaufman teaches further selecting the selected representative based at least in part on a customer satisfaction … (Kaufman, para 0132, discloses In some embodiments of the system 100, customers themselves may be able to provide feedback, such as through phone surveys conducted at the end of a call. Kaufman, para 0133, discloses the system 100 may make routing decisions based upon feedback. For instance, a CSA with exceptionally high reviews may get routed the “best calls, the most high-priority calls (e.g., elevated server tier calls). Likewise, CSAs with poor feedback may be routed fewer calls. Further, Kaufman, para 0067, discloses the metric used to qualify the Premium CSAS may be, for example, years of employment as a CSA 205, training, overall feedback, average customer satisfaction,) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf invention to include further selecting the representative based at least in part on a customer satisfaction as taught by Kaufman with the motivation for CSA (Customer Service Agents) with exceptionally high reviews to be routed the best, most high-priority calls (Kaufman, para 0133).
Yet, Wolf, Hawes, Kaufman, Cunningham and Tehrani invention do not appear to explicitly teach customer satisfaction “score”. In the same field of endeavor, Gates teaches customer satisfaction “score” (Gates, Abstract, discloses A system and method for real-time prediction of contact center customer satisfaction including means and steps for capturing an interaction between a customer and a customer service agent. Gates, para 0012, discloses generating a customer satisfaction score from the combination of extracted unstructured features and structured features, and presenting the customer satisfaction score to the customer service agent or other contact center personnel.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Wolf, Hawes, Kaufman, Cunningham and Tehrani invention to include customer satisfaction score as taught by Gates with the motivation to determine customer satisfaction and customer service quality (Gates, para 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Venezia et al. US 2015/0147999 A1 – discussing system for predicative analysis of technical support issues. Embodiments of the present invention generally relate to a method and system for predictive analysis of technical issues in a technical support environment. In some embodiments, the method may include receiving information associated with a first technical support issue reported by a customer, associating at least one category with the first technical support issue based on an analysis of the received information and a history of system operation status data, and transmitting at least a portion of the information associated with the first technical support issue and the associated at least one category to an agent workstation
Chishti et al. US 2012/0051537 A1 – discussing precalculating caller-agent pairs according to a pattern matching algorithm (where, e.g., the pattern matching algorithm may generally operate to compare caller data of one or more callers with agent data of one or more agents and output scores or predictions for an outcome associated with sales, cost, customer satisfaction, or the like). Precalculating possible caller-agent pairs for a set of agents and a set of callers prior to having callers in queue (or agents in queue), i.e., before a routing decision needs to be made by the call routing center. Precalculated scores of potential caller-agent pairs can be stored in a look-up table and retrieved when a routing decision is made, e.g., as callers call into a contact center or callers are reached in an outbound call center. Using a look-up table of precalculated caller-agent pairs may reduce the execution time of a routing engine, e.g., accessing a look-up table may be faster than running caller data and agent data of available agents (and/or callers) through the pattern matching algorithm at the time of routing. In one aspect and example of the present 
Natarajan et al. US 2013/0036062 A1 – discussing methods for improving customer service efficiency. After the training phase, the system gets deployed on the server and is ready to use by customer service representatives for troubleshooting. The customer service representative receives a call from the customer who is facing certain issues with the enterprise products or services. Customer service representative opens a new case in this system. Based on the initial inputs given by the customer and the symptom-issue knowledge model, the system identifies an ordered list of potential issues. The system has two modes including an expert mode and a novice mode. In the case of expert mode, the customer service representative can modify the ordered list of potential issues if he disagree with the potential issues identified. In contrast, a new or trainee customer service representative who uses the tool in novice mode strictly follows the steps suggested by the system. The customer service representative pursues an issue to identify the underlying cause. The steps to arrive at the cause are optimized based on pre-calculated 
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 

Response to Arguments
Applicants arguments filed on 10/11/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following argument: 
	Step 2A – Prong 1
“Applicant respectfully submits that computer-implemented methods of predicting issues in software applications with iteratively improved confidence levels are not an abstract idea, and specifically do not fall into the category of certain methods of organizing human activity. Specifically, automatically predicting issues as claimed is none of: (i) fundamental economic principles; (ii) commercial or legal interactions; or (iii) managing personal behavior. 
Rather than merely assigning a customer service representative to a customer based on the stated customer needs, the claims as amended are directed to improved technology. As noted at[0070] of the Specification, "new information recorded through the interaction as it pertains to the customer 204 may be saved and the customer profile 302 may be updated [and all such] saved information may be used to recognize customer 204 trends and better predict likely issues in the future." 
Applicant submits that the claims are directed to a more efficient computerized method of iteratively predicting issues, which is inherently based on machine learning. The processor receives additional information and utilizes this information to create a model and "recognize trends," thereby learning and improving the algorithm for future use. Specifically, the claims recite subject matter that reduces the time and effort required by a user to predict issues by using a complex software application. This automatic prediction is not "a method of organizing human activity." Therefore, the claimed invention does not fit in the purported category of judicial exceptions and cannot be considered an abstract idea. As such, Applicant respectfully request the 35 U.S.C. § 101 rejections be withdrawn.”
	
Examiner respectfully disagrees. 
With respect to Applicants remarks that the claims are “predicting issues in software applications with iteratively improved confidence levels” and “the claims are directed to a more efficient computerized method of iteratively predicting issues, which is inherently based on machine learning”, and “The processor receives additional information and utilizes this information to create a model”, Examiner respectfully notes “machine learning”, “iteratively improved confidence levels”, “iteratively predicting issues”, and creating a “model” are not in Applicants specification and therefore these remarks are moot.
With respect to Applicants remarks that the claims are “none of: (i) fundamental economic principles; (ii) commercial or legal interactions; or (iii) managing personal behavior”. Examiner respectfully finds these remarks unpersuasive as the claimed invention falls within the grouping of organizing human business relation and is one of certain methods of organizing human activity. 

Applicant presented the following argument: 
	Step 2A – Prong 2
“Moreover, the claims as amended include a practical application of any alleged abstract idea. Even if the claims were considered to be directed to certain methods of organizing human activity, the claims integrate the alleged abstract idea into a practical application by "receiving additional interaction information to increase the confidence level until a threshold confidence level is reached," which imposes meaningful limits on any purported judicial exception. 
As noted above, typical systems would simply attempt to match a customer service representative to a customer based on the customer's stated needs. The claims as amended recite an improvement in the technical field by automatically predicting issues in a software application. Applicant submits that the claims recite an element which "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field." MPEP 2106.04(d)(I). The claims as amended provide for automatically, by way of a computer, predicting an issue that a user is having with a software application. The technical improvement in the field is at least the additional step of "automatically computing a confidence level that the predicted issue is the issue." This provides the technical advantage of automatically calculating a confidence level regarding identifying an actual issue, which can be used in selecting an appropriate representative. Using a confidence level calculation and thereby modifying the GUI is an advancement in the technical field of predicting issues in a software application, which integrates a practical application into any purported abstract idea.”

Examiner respectfully disagrees. 
With respect to integration of the abstract idea into a practical application, the computing elements (a processor, a non-transitory computer readable media and a graphical user interface) are additional elements to perform the steps and amount to no more than mere instructions to apply the 
With respect to Applicants remarks “Using a confidence level calculation and thereby modifying the GUI is an advancement in the technical field of predicting issues in a software application”, Examiner respectfully does not find these remarks persuasive as Examiner has reviewed Applicants specification and it does not include a “confidence level calculation”. Rather, Applicants specification para 0057-0058, recites confidence level with a high level of generality, and not with a calculation. With respect to the user interface, Examiner has reviewed Applicants specification and has not found a unique user interface, rather, the user interface is a broadly claimed, generic user interface which does not bring about some benefit to the use of a computing device, nor does it demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field.

Applicant presented the following argument: 
	Step 2B
“Furthermore, even assuming that the claims were determined to be directed to the identified abstract idea, which Applicant does not concede, the claims as amended include "significantly more" than any such abstract idea. The claims are not directed to well-understood, routine, or conventional activity in the field. Specifically, as recited in the amended claims, a user profile is continually dynamically updated as a user uses an application, with the application "receiving additional interaction information to increase the confidence level until a threshold confidence level is reached", as illustrated for example in [0018] of the Specification (stating that "information related to the customer interaction with the product, or any other information that may aid in the prediction of a likely issue [all] or any of this information may be used to create a customer profile that may be updated dynamically in real time throughout the process.") 
Not only do the claims as amended demonstrate a technologically rooted solution, the claims as amended also demonstrate that the claims as a whole amount to significantly more than any alleged abstract idea with a non-conventional and non-generic arrangement. The claims specifically show a patent-eligible application of any alleged abstract idea. The numerous specific features further ensure that the claims do not preempt other applications of the alleged abstract idea.”

Examiner respectfully disagrees. 
As an initial matter “receiving additional interaction information to increase the confidence level until a threshold confidence level is reached”, is not recited in Applicant’s specification and therefore these arguments are moot.
With respect to Applicants remarks: “The numerous specific features further ensure that the claims do not preempt other applications of the alleged abstract idea”, Examiner respectfully notes that pre-emption is not the proper standard for determining whether a claimed invention is abstract. “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).” MPEP 2106.04(I).	
Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has found only generic computing system (See Spec, Figures 1-2, and para 0023). Merely using a general purpose device to perform well-understood, routine, and conventional activities for customer service, has been held to not be an "inventive concept" as the general purpose device is being used for the very purpose that such device are known to be used for, e.g. more efficient, faster, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Regarding 35 U.S.C. § 103 rejections. Applicants arguments have been given due consideration, but they are respectfully moot in view of the updated 103 rejection and the newly cited teachings of the Cunningham reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Khouri et al. US 2015/0201078 A1 – discussing a call center and routing customers to agents.
Ilagan US 2012/0320903 A1 – discussing a customer to provide responses to approximately seven individual questions before an Interactive Voice Response system can adequately determine customer's intent and subsequently route customer's call to a representative best able to provide satisfactory support, so that Interactive Voice Response selection procedure can be eliminated and a number of questions required to fully determine the customer's intent can be significantly reduced when the information can be derived through multiple techniques prior to time that the customer initiates the call to a support representative, thus improving customer's experience and satisfaction by quickly directing the customer to an ideal representative and reducing costs associated with customer service by reducing average hold time and by increasing likelihood of providing first call resolution of customer's needs, and hence improving quality of customer service.
Gupta US 2006/0062374 A1 – discussing the profile related to the agents are updated with the customer feedback data, where the profile is selected for correlation with the customer parameters of received call based on the potential match, thus efficiently routing the call to automatically assign the call to the selected agent, and hence improving business processes.
Bala US 6798876 B1 – discussing Incoming call routing method for call center e.g. customer service help center, involves comparing caller and stored customer service representative profiles, and ranking representatives that can best meet the caller`s needs.
Lepore et al US 2012/0101873 A1 – discussing the customer's satisfactory experience is increased when an agent with a high skill level e.g. expertise, in an area that relates to information appropriate to the customer is selected to interact with the customer, thus enhancing ability to accurately assess the skill level of the agent.
Kumar et al. US 9,706,050 B2 – discussing routing users to customer agents
Stubiger et al. US 2002/0161600 A1 – discussing a technical support services offered to customers according to a menu of services available.
Sullivan et al. US 6,615,240 B1 – discussing A method for automated technical support in a computer network having a client machine, and at least one server from which live help is available. The method begins initiates a guided self-help session in response to entry by a user of a problem area and description.
Sullivan et al. US 6,999,990 B1 – discussing technical support; Figure 5, discloses a list of problems with windows the customer may be experiencing.
Fisher, Jr. US 8,271,402 B2 –discussing technical support agent and service platform.
Fisher, JR. US 10,025,604 B2 – discussing Fisher, Abstract.  Fisher, Figure 12, element 1200, discloses a client technical support interface, element 1208, discloses John (the agent) said: Thank you for contacting technical support. How can I help you today? Further, Fisher, Column 13, lines 66-67 and Column 14, lines 1-16, discloses when a recurring technical problem is identified, a problem identifier can be stored along with one or more criteria that defines the problem and one or more possible causes to the problem. 
Burgess et al. US 2014/0365255 A1 – discussing para 0034, discloses may display the home screen where the customer can initiate a support request 301. … Correspond to the probabilities that a particular category of customer is initiating a support request 301 that can be categorized as one involving: new account and product inquiries; existing account and product inquiries; account maintenance and support activities; or technical support. These probabilities are used help function 224 available by selecting the question mark (“?”) shown in FIGS. 7-11. The help function 224 assists the customer by providing a brief explanation of the different data-entry fields on a user-interface screen. Other methods of assisting a customer may be provided through the help function 224. Such as directing the customer to a webpage or displaying a document that provides customers with useful information. One skilled in the art will appreciate that these examples of functions and user-interface Screens are not intended to be limiting, and the application may include other screens, functions, or information useful to the customer.
Scroggie et al. US 6,014,634 – discussing there may be other on-screen buttons available to the user, such as a "help" button. Figures 4 and 5 discloses a help button.
Abelow US 5,999,908 – discussing Figure 19, element 722, online communications to work with experts, consultants, etc. The CB-PD Module might have a "Help button" and the Customer would press it whenever there is a problem, suggestion or need that the Customer wants to report. The product would use its native recording capability, the CB-PD Module would use its recording capabilities, or the Customer would be instructed in one of the alternative recording options described below. Customer Initiated Interactions (CII) (interactive evaluations and suggestions, electronic suggestion pad, help button, etc.). Help or On-line Customer Support (OCS) (this button, icon or trigger enables the Customer to report problems on-line to a vendor; a variety of uses for an OCS button are possible, such as (1) Problem Reports (PR) inform product designers about Customer problems, (2) OCS Requests provide immediate notices to the Vendor's customer service staff about Customer problems, and (3) receiving interactive Customer Support on-line. This can create a set of comparative data that rapidly reveals what the such as by pressing a help button) or command, or by an On-line Customer Support (OCS) button or command). If Help is requested, a menu is displayed 284 with the OCS Request feature as one choice 284. If On-line Customer Support (OCS) is requested then the user interface is more direct. Regardless of the steps involved, when the Customer selects this choice, a passive probe 291 reads the available product data 292 and writes the available information 292 about the Customer's current uses of the product and its configuration. On-Line customer support (includes Help Desks): In addition to a product vendor's built-in help, it is possible to have the CB-PD Module respond and point user help requests to two or more on-line help systems. This outcome could be configurable in this one area, or it could evolve as a dynamic relationship between the user and the respective help systems. For example, when the user requests help during product user the user could be directed by CB-PD Module interactions to the appropriate parts of two or more on-line help systems. Follow-up interactions would learn which help system the user prefers in that problem area, why, and which help system the user wants for future problems in that area. Over time, the user would receive that combination of help systems which proved most effective.
Miloslavsky US 5,970,065 – discussing emerging examples are telemarketing operations and technical support operations, among many others, which have grown apace with development and marketing of, for example, sophisticated computer equipment.
Bobowski US 9,392,114 B1 – discussing an organization's call center or plurality of call centers 102a, 102b, 102c may handle incoming telephone calls from customers, distributors of the organization's products, and the organization's employees in the field. The telephone calls may request technical support, installation support, product information, or assistance with presale or post-sale questions or problems.
Lee et al. US 7,707,149 B2 – discussing typically, the customer interaction module 220 begins with a phone call from the customer to the call center. The customer interaction module 220 
Khouri 2015/0201078 A1 – discussing techniques are provided for receiving incoming work at an enterprise, obtaining social information for agents of the enterprise, comparing the social information obtained for the enterprise agents with information associated with the incoming work, and assigning the incoming work to a selected enterprise agent based upon at least one common feature included in the social information for the selected enterprise agent and the incoming work.
Homuth US 2003/0195753 A1 – discussing providing priority customer service for customers at times when wait times exceed a predetermined value. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629        /SANGEETA BAHL/    Primary Examiner, Art Unit 3629